United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1370
                                    ___________

Sheila Baker,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Buffets, Inc., doing business as         *    [UNPUBLISHED]
Old County Buffet,                       *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: February 14, 2000

                                   Filed: April 28, 2000
                                    ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

       After she had a physical altercation with a co-worker, Sheila Baker was
terminated from her employment with Old Country Buffet. She subsequently brought
suit for discrimination on the basis of sex, asserting claims of a hostile work
environment and retaliation for her complaints of sexual harassment. The district court1


      1
       The Honorable Thomas C. Mummert, III, United States Magistrate Judge for
the Eastern District of Missouri, who presided with the consent of the parties under 28
granted summary judgment in favor of Old Country Buffet, and Ms. Baker now
appeals. Having considered the record and the parties’ submissions, we affirm for the
reasons articulated by the district court. See 8th Cir. R. 47B.

      We express our appreciation to counsel, appointed under the inherent power of
the court, for his representation of Ms. Baker during the post-summary judgment
aspects of this case.

      The judgment is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




U.S.C. § 636(c).

                                         -2-